EXHIBIT 10.80
(QUALCOMM LOGO) [a50397a5039700.gif]
RESTRICTED STOCK UNIT GRANT NOTICE
QUALCOMM Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Pan”) hereby grants to the Participant named below the number of
Restricted Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Restricted Stock Unit Award is subject to all of the terms and
conditions as set forth herein and the Restricted Stock Unit Agreement (attached
hereto) and the Plan1 which are incorporated herein in their entirety.

     
Participant: «First_Name» «Last_Name»
  Grant No.: «Number»
Emp #: «ID»
  Shares Subject to Restricted Stock Unit: «Shares_Granted»
Date of Grant: «Grant_Date»
   

Vesting Schedule

      Units   Vesting Date
«Shares_Period_1»
  «Vest_Date_Period_1»
«Shares_Period_2»
  «Vest_Date_Period_2»
«Shares_Period_3»
  «Vest_Date_Period_3»
«Shares_Period_4»
  «Vest_Date_Period_4»

Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Restricted Stock Unit Agreement and the Plan
(including, but not limited to, the binding arbitration provision in Section 3.7
of the Plan). Participant hereby accepts the Restricted Stock Unit Award subject
to all of its terms and conditions and further acknowledges that as of the Date
of Grant, this Grant Notice, the Restricted Stock Unit Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of stock in the Company and supersedes all prior oral and
written agreements pertaining to this particular Restricted Stock Unit Award.
QUALCOMM Incorporated:
Dr. Paul E. Jacobs
Chief Executive Officer
Dated: «Grant_Date»
Attachment: Restricted Stock Unit Agreement (RSU-A1)
 

1   A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.





--------------------------------------------------------------------------------



 



Qualcomm Incorporated
2006 Long-Term Incentive Plan
Restricted Stock Unit Agreement
     Pursuant to the Grant Notice and this Restricted Stock Unit Agreement (the
“Agreement”), Qualcomm Incorporated (the “Company”) has granted you a Restricted
Stock Unit Award with respect to the number of shares of the Company’s common
stock (“Stock”) indicated in the Grant Notice. Capitalized terms not explicitly
defined in this Agreement but defined in the QUALCOMM Incorporated 2006
Long-Term Incentive Plan (the “Plan”) shall have the same definitions as in the
Plan.
     The details of this Restricted Stock Unit Award are as follows:
     1. Service and Vesting.
          1.1 Service. As provided in the Plan and notwithstanding any other
provision of this Agreement, the Company reserves the right, in its sole
discretion, to determine when your Service has terminated, including in the
event of any leave of absence or part-time Service.
          1.2 Vesting. Except as otherwise provided in the Plan or this
Agreement, this Restricted Stock Unit Award will vest on the dates provided in
the Grant Notice (the “Vesting Dates”). Notwithstanding any other provision of
the Plan or this Agreement, the Company reserves the right, in its sole
discretion, to suspend vesting of this Restricted Stock Unit Award in the event
of any leave of absence or part-time Service.
     2. Settlement of the Restricted Stock Units.
          2.1 Form and Timing of Payment. Subject to the other terms of the Plan
and this Agreement, any Restricted Stock Units that vest and become
nonforfeitable in accordance with the Grant Notice will be paid to you in whole
shares of Stock within 30 days after the applicable Vesting Date. Unless and
until the Restricted Stock Units vest on the applicable Vesting Dates, you will
have no right to payment of any such Restricted Stock Units.
          2.2 Tax Withholding. You agree that, as a condition to your receipt of
shares of Stock pursuant to this Restricted Stock Unit Award, you will make
arrangements satisfactory to the Company and/or the Participating Company that
employs you (the “Employer”) for the satisfaction of all withholding obligations
of the Company and/or the Employer arising by reason of the vesting or payment
of Restricted Stock Units. The withholding obligations may be paid in cash, cash
equivalent or by check; provided, however, that payment by check shall be
permitted only to the extent authorized by the Company, in its discretion. To
the extent you do not satisfy the minimum tax withholding obligations by means
of cash, a cash equivalent payment or by check (provided the Company permits
payment by check), you authorize the Company and/or the Employer to satisfy such
withholding obligations by one or a combination of the following methods:
(i) withholding from your pay and any other amounts payable to you;
(ii) withholding in shares of Stock from the payment of the Restricted Stock
Units; or (iii) arranging for the sale of shares of Stock acquired upon vesting
of the

1



--------------------------------------------------------------------------------



 



Restricted Stock Units (on your behalf and at your direction pursuant to this
authorization). If the Company and/or the Employer satisfies the withholding
obligations by withholding a number of whole shares of Stock as described in
subsection (ii) herein, you will be deemed to have been issued the full number
of shares of Stock subject to the Restricted Stock Unit Award, notwithstanding
that a number of shares is held back in order to satisfy the withholding
obligations. The Company shall not be required to issue any shares of Stock
pursuant to this Agreement unless and until the withholding obligations are
satisfied.
          2.3 Effect of Termination of Service. Except as otherwise expressly
set forth in this Section 2.3, in the event of the termination of your Service
for any reason, whether voluntary or involuntary, all unvested Restricted Stock
Units shall be immediately forfeited without consideration.
     (a) Disability. If your Service with the Company or any Participating
Company terminates because of your Disability (as defined in the Plan), the
vesting of your Restricted Stock Unit Award shall be accelerated in full
effective as of the date on which your Service terminates due to your
Disability.
     (b) Death. If your Service with the Company or any Participating Company
terminates because of your death or because of your Disability and such
termination is subsequently followed by your death, the vesting of the
Restricted Stock Unit Award shall be accelerated in full effective upon your
death.
     (c) Termination After Change in Control. If your Service with the Company
or any Participating Company terminates as a result of Termination After Change
in Control (as defined below), then the vesting of the Restricted Stock Unit
shall be accelerated in full effective as of the date on which your Service
terminates.
     (d) Certain Definitions.
     (i) “Cause” shall mean any of the following: (1) your theft, dishonesty, or
falsification of any Participating Company documents or records; (2) your
improper use or disclosure of a Participating Company’s confidential or
proprietary information; (3) any action by you which has a detrimental effect on
a Participating Company’s reputation or business; (4) your failure or inability
to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (5) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (6) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (7) violation of a material Company
or Participating Company policy.
     (ii) “Good Reason” shall mean any one or more of the following:
     a) without your express written consent, the assignment to you of any
duties, or any limitation of your responsibilities, substantially inconsistent
with your positions, duties, responsibilities and status with

2



--------------------------------------------------------------------------------



 



the Participating Company Group immediately prior to the date of a Change in
Control;
     b) without your express written consent, the relocation of the principal
place of your employment or service to a location that is more than fifty
(50) miles from your principal place of employment or service immediately prior
to the date of a Change in Control, or the imposition of travel requirements
substantially more demanding of you than such travel requirements existing
immediately prior to the date of the Change in Control;
     c) any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
     d) any failure by the Participating Company Group to (A) continue to
provide you with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
     e) any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
     f) any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
     (iii) “Termination After Change in Control” shall mean either of the
following events occurring within twenty-four (24) months after a Change in
Control:

3



--------------------------------------------------------------------------------



 



     a) termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
     b) your resignation for Good Reason from all capacities in which you are
then rendering Service to the Participating Company Group within a reasonable
period of time following the event constituting Good Reason.
     Notwithstanding any provision herein to the contrary, Termination After
Change in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
     3. Tax Advice. You represent, warrant and acknowledge that the Company and,
if different, your Employer, has made no warranties or representations to you
with respect to the income tax consequences of the transactions contemplated by
this Agreement, and you are in no manner relying on the Company, your Employer
or their representatives for an assessment of such tax consequences. YOU
UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD
CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY RESTRICTED STOCK
UNITS. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE
USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
     4. Dividend Equivalents. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to a Dividend Equivalent, to be credited
to your account on the dividend payment date established by the Company, equal
to the cash dividends payable on the same number of shares of Stock as the
number of unvested Restricted Stock Units credited to your account on the
dividend record date established by the Company. Any such Dividend Equivalents
will be in the form of additional whole Restricted Stock Units, will be subject
to the same terms and vesting dates as the underlying Restricted Stock Units,
and will be paid at the same time and in the same manner as the underlying
Restricted Stock Units originally subject to the Restricted Stock Unit Award,
except that any fractional shares attributable to Dividend Equivalents will be
paid in cash within thirty (30) days following the date of payment of the
underlying Restricted Stock Unit Award. The number of additional Restricted
Stock Units credited to your account on the dividend payment date will be
determined by (1) multiplying the number of unvested Restricted Stock Units
credited to your account as of the dividend record date (including any unvested
Restricted Stock Units previously credited as a result of prior payments of
Dividend Equivalents) by (2) the quotient of the cash dividend to be paid per
share of Stock divided by the Fair Market Value per share of the Stock on the
dividend payment date.
     5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting of this
Restricted Stock Unit Award unless the Stock is then registered under the
Securities Act or, if such Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting the Restricted Stock Unit
Award, you agree not to sell any of the shares of Stock received under this
Restricted Stock Unit Award at a time when applicable laws or Company policies
prohibit a sale.

4



--------------------------------------------------------------------------------



 



     6. Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company’s rights and obligations under this
Restricted Stock Unit Award or substitute for this Restricted Stock Unit Award a
substantially equivalent restricted stock unit award for the Acquiring
Corporation’s stock. In the event the Acquiring Corporation elects not to assume
or substitute for this Restricted Stock Unit Award in connection with a Change
in Control, the vesting of this Restricted Stock Unit Award, so long as your
Service has not terminated prior to the date of the Change in Control, shall be
accelerated, effective as of the date ten (10) days prior to the date of the
Change in Control. The vesting of any Restricted Stock Units and any shares of
Stock acquired upon the settlement thereof that was permissible solely by reason
of this Section shall be conditioned upon the consummation of the Change in
Control. Notwithstanding the foregoing, shares of Stock acquired upon settlement
of this Restricted Stock Unit Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided in this Agreement. Furthermore,
notwithstanding the foregoing, if the corporation the stock of which is subject
to this Restricted Stock Unit Award immediately prior to an Ownership Change
Event constituting a Change in Control is the surviving or continuing
corporation and immediately after such Ownership Change Event less than fifty
percent (50%) of the total combined voting power of its voting stock is held by
another corporation or by other corporations that are members of an affiliated
group within the meaning of Section 1504(a) of the Internal Revenue Code of
1986, as amended (“Code”) without regard to the provisions of Section 1504(b) of
the Code, this Restricted Stock Unit Award shall not terminate unless the
Committee otherwise provides in its discretion.
     7. Transferability. Prior to the issuance of shares of Stock in settlement
of a Restricted Stock Unit Award, the Award shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except
(i) transfer by will or by the laws of descent and distribution or (ii) transfer
by written designation of a beneficiary, in a form acceptable to the Company,
with such designation taking effect upon your death. All rights with respect to
the Restricted Stock Unit Award shall be exercisable during your lifetime only
by you or your guardian or legal representative. Prior to actual payment of any
vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
     8. Restricted Stock Units Not a Service Contract. This Restricted Stock
Unit Award is not an employment or service contract and nothing in this
Agreement, the Grant Notice or the Plan shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of a
Participating Company, or of a Participating Company to continue your Service
with the Participating Company. In addition, nothing in your Restricted Stock
Unit Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company.
     9. Restrictive Legend. Stock issued pursuant to the vesting of the
Restricted Stock Units may be subject to such restrictions upon the sale, pledge
or other transfer of the Stock as the Company and the Company’s counsel deem
necessary under applicable law or pursuant to this Agreement.

5



--------------------------------------------------------------------------------



 



     10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to the vesting of the Restricted Stock Units
may be conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
     11. Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until shares of Stock are issued upon
payment of the Restricted Stock Units.
     12. Code Section 409A. It is the intent that the vesting or the payment of
Restricted Stock Units as set forth in this Agreement shall qualify for
exemption from the requirements of Section 409A, and any ambiguities herein will
be interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
payments provided for under this Agreement are made in a manner that qualifies
for exemption from Section 409A; provided, however, that the Company makes no
representation that the vesting or payments of Restricted Stock Units provided
for under this Agreement will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the vesting or payments of
Restricted Stock Units provided for under this Agreement. Notwithstanding
anything in the Agreement or the Grant Notice to the contrary, to the extent
that any payment pursuant to this Agreement is deemed to be “deferred
compensation” as defined in Treasury Regulation section 1.409A-1(b)(1) and is to
be made to you upon separation from service at such time as you are a “specified
employee” within the meaning of Code section 409A, such payment shall be made
within 10 days following the date which is six months following such separation
from service or, if earlier, within 15 days following the appointment of a
personal representative or executor of your estate in the event of your death.
     13. Notices. Any notices provided for in this Agreement, the Grant Notice
or the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.
     14. Applicable Law. This Agreement shall be governed by the laws of the
State of California as if the Agreement were between California residents and as
if it were entered into and to be performed entirely within the State of
California.
     15. Arbitration. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting the Restricted Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
     16. Amendment. The Board may amend your Restricted Stock Unit Award at any
time, provided no such amendment may adversely affect the Restricted Stock Unit
Award without your consent unless such amendment is necessary to comply with any
applicable law or government regulation, or is contemplated in Section 12
hereof. No amendment or addition to

6



--------------------------------------------------------------------------------



 



this Agreement shall be effective unless in writing or in such electronic form
as may be designated by the Company.
     17. Governing Plan Document. Your Restricted Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
     18. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
     19. Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically the Grant Notice to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via electronic mail (“e-mail”) or such other means of electronic
delivery specified by the Company.

7